Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 1 of 44


                                   EXHIBIT F

                              (Divorce Judgment)




                                       1
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 2 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 3 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 4 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 5 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 6 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 7 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 8 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                  F Page 9 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 10 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 11 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 12 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 13 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 14 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 15 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 16 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 17 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 18 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 19 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 20 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 21 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 22 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 23 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 24 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 25 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 26 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 27 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 28 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 29 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 30 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 31 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 32 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 33 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 34 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 35 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 36 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 37 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 38 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 39 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 40 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 41 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 42 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 43 of 44
Case 20-17355   Doc 37-6   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Exhibit
                                 F Page 44 of 44
